DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08 June 2022 has been entered.
Claims 1-11 and 13-15 remain pending in the application, wherein claims 1-11 and 13-15 have been amended and claims 11 and 15 are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (US PGPub. No. 2012/0186704, previously cited).
Claim 1: Eguchi teaches a seamless steel tube for oil wells (i.e. a seamless steel pipe) (paragraph 0011) that contains, on a mass basis (i.e. in wt%; stated in paragraph 0033), 0.15-0.50% C (paragraph 0034), 0.1-1.0% Si (paragraph 0035), 0.3-1.0% Mn (paragraph 0036), 0.1-1.7% Cr (paragraph 0041), 0.4-1.1% Mo (paragraph 0042), ≤1.0% Ni (paragraph 0049), 0.03-1.0% Cu (paragraph 0047), 0.01-0.1% Al (paragraph 0039), one or two selected from ≤0.03% Ti and ≤2.0% W (i.e. choosing ≤0.03% Ti and not including W would have been an obvious choice to one of ordinary skill in the art) (paragraphs 0050-0052), ≤0.01% N (paragraph 0040), 0.01-0.12% V (paragraph 0044), 0.0005-0.003% B (paragraph 0046), 0.01-0.08% Nb (paragraph 0045), and a remainder Fe and unavoidable impurities (paragraph 0054).  Each of these ranges overlap the claimed ranges, and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Regarding the claimed impurities from industrial processing, Eguchi discloses the presence of ≤0.015% P and ≤0.005% S (paragraphs 0037-0038), which overlaps the claimed ranges (see MPEP § 2144.05), and also describes these elements as being preferably minimized (i.e. P and S are impurities) (paragraphs 0037-0038).  Eguchi is silent regarding the content of H, and therefore this content is considered to be substantially 0%, which overlaps the claimed range.  See MPEP § 2144.05.  Regarding the claimed closed composition (i.e. “consisting of”), Eguchi discloses 0.001-0.005% Ca (paragraph 0053), but the inclusion of Ca is considered to be optional because Eguchi teaches that Ca “may be added as required” (paragraph 0053), which renders as obvious to one of ordinary skill in the art that Ca may be omitted if it is not required.  Eguchi teaches that the steel should have a desired high strength with a yield strength of 110 ksi or more (i.e. about 758 MPa or more) (paragraph 0080), which overlaps the claimed yield strength.  See MPEP § 2144.05.  Additionally, specific examples disclosed by Eguchi have a yield strength that is very close to the claimed range (i.e. a yield strength of 858 MPa for Steel Tube Nos. 15 and 17 in Table 3, compared to the claimed range of at least 862 MPa, which is a difference of less than 0.5% of the claimed range), and the courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close.  See MPEP § 2144.05.  These same examples, that is Steel Tube Nos. 15 and 17 in Table 3, have a tensile strength (i.e. ultimate tensile strength) of 949 MPa and 957 MPa, respectively.  The calculated ratio between the yield strength and ultimate tensile strength are about 0.904 and 0.897, respectively (calculated as yield strength divided by tensile strength), which overlaps the claimed ratio.  See MPEP § 2144.05.  Eguchi teaches that the microstructure contains tempered martensite as a main phase, which is stated to mean a microstructure containing 95% or more of a tempered martensite phase on a volume basis (i.e. at least 95% martensite related to the entire microstructure) (paragraph 0056), which overlaps the claimed range.  See MPEP § 2144.05.
While not teaching a singular example of the instantly claimed steel, it would have been obvious to one of ordinary skill in the art before the effective filing date as the claimed composition and material properties of yield strength and ratio of yield strength to tensile strength are conventionally known for a steel seamless pipe as taught by Eguchi and outlined above, and one would have had a reasonable expectation of success.
Claim 2: Eguchi teaches a seamless steel tube for oil wells (i.e. a steel for seamless pipe) (paragraph 0011) that contains, on a mass basis (i.e. in wt%) (paragraph 0033), 0.15-0.50% C (paragraph 0034), 0.1-1.0% Si (paragraph 0035), 0.3-1.0% Mn (paragraph 0036), 0.1-1.7% Cr (paragraph 0041), 0.4-1.1% Mo (paragraph 0042), ≤1.0% Ni (paragraph 0049), 0.03-1.0% Cu (paragraph 0047), 0.01-0.1% Al (paragraph 0039), one or two selected from ≤0.03% Ti and ≤2.0% W (i.e. choosing ≤0.03% Ti and not including W would have been an obvious choice to one of ordinary skill in the art) (paragraphs 0050-0052), ≤0.01% N (paragraph 0040), 0.01-0.12% V (paragraph 0044), 0.0005-0.003% B (paragraph 0046), 0.01-0.08% Nb (paragraph 0045), and a remainder Fe and unavoidable impurities (paragraph 0054).  Each of these ranges overlap the claimed ranges.  See MPEP § 2144.05.  As outlined above, regarding the claimed impurities from industrial processing, Eguchi discloses the presence of ≤0.015% P and ≤0.005% S and describes these elements as being preferably minimized (i.e. P and S are impurities) (paragraphs 0037-0038).  Regarding the claimed closed composition (i.e. “consisting of”), Eguchi discloses 0.001-0.005% Ca (paragraph 0053), but the inclusion of Ca is considered to be optional because Eguchi teaches that Ca “may be added as required” (paragraph 0053), which renders as obvious to one of ordinary skill in the art that Ca may be omitted if it is not required.  
Claim 3: Steel Tube No. 17 in Table 3 has a yield strength of 858 MPa (which is very close to the claimed range for yield strength as outlined above regarding instant claim 1; see MPEP § 2144.05) and a tensile strength (i.e. ultimate tensile strength) of 957 MPa.  The calculated ratio between the yield strength and ultimate tensile strength is about 0.897 (calculated as yield strength divided by tensile strength), which overlaps the claimed ratio.  See MPEP § 2144.05.
Claim 4: Eguchi teaches generally that the steel should have a desired high strength with a yield strength of 110 ksi or more (i.e. about 758 MPa or more) (paragraph 0080) and teaches a specific example of Steel Tube No. 5 having a yield strength of 902 MPa (Table 3).  The yield strength of both the general range and the specific example overlap the claimed yield strength.  See MPEP § 2144.05.  
Claim 5: Eguchi teaches a specific example of Steel Tube No. 17 having a tensile strength (i.e. an ultimate tensile strength) of 957 MPa (Table 3), which overlaps the claimed range.  See MPEP § 2144.05.  Additionally, Steel Tube No. 15 has a tensile strength (i.e. an ultimate tensile strength) of 949 MPa (Table 3), which is close to the claimed range of at least 950 MPa and the courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close.  See MPEP § 2144.05.  
Claims 6 and 7: Eguchi does not disclose toughness value measurements of the Charpy test energy at the claimed temperatures.  However, Eguchi teaches a substantially identical composition and substantially identical yield strength and ratio of yield strength to tensile strength (i.e. other properties related to toughness that are substantially identical) as outlined above regarding claim 1.  Therefore, the steel of Eguchi is considered to have the claimed toughness values (i.e. toughness is a material property) because a substantially identical materials have substantially identical properties, absent an objective showing.  See MPEP § 2112.01.
Claim 8: Eguchi teaches that the steel contains on a mass basis (i.e. in wt%; stated in paragraph 0033), 0.3-1.0% Mn (paragraph 0036), 0.1-1.7% Cr (paragraph 0041), and ≤1.0% Ni (paragraph 0049), etc.  The sum of the Ni, Cr, and Mn contents is 0.4-3.7%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 9: Eguchi teaches that the steel contains on a mass basis (i.e. in wt%; stated in paragraph 0033), 0.1-1.0% Si (paragraph 0035), 0.3-1.0% Mn (paragraph 0036), 0.1-1.7% Cr (paragraph 0041), and ≤1.0% Ni (paragraph 0049), etc.  The sum of the Ni, Cr, Mn, and Si contents is 0.5-4.7%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 10: Eguchi teaches that the microstructure contains tempered martensite as a main phase, which is stated to mean a microstructure containing 95% or more of a tempered martensite phase on a volume basis (i.e. at least 95% martensite related to the entire microstructure, which is an open range and therefore is considered to include up to 100% of the entire microstructure) (paragraph 0056), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 13: Eguchi teaches that example seamless steel tubes (i.e. steel seamless pipes) have a wall thickness of 22 mm (paragraph 0082).  Although this wall thickness does not overlap the claimed wall thickness, wall thickness of a pipe is considered a matter of size or proportion and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).
Claim 14: Eguchi teaches a seamless steel tube (i.e. a seamless pipe) for oil wells (i.e. an oil accessory) (paragraph 0011).

Response to Arguments
Applicant’s amendments to claims 1-2 and 6-7 have overcome each and every objection to the claims previously set forth in the Non-Final Office Action mailed 10 March 2022.  The objection to these claims has been withdrawn.
Applicant’s amendments to claims 1, 4, and 8-9 have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 10 March 2022.  The rejection of claims 1-10 and 12-14 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s amendments to claims 8-9 have overcome each and every improper claim dependency previously set forth in the Non-Final Office Action mailed 10 March 2022.  The rejection of claims 8-9 under 35 U.S.C. 112(d) has been withdrawn.
Applicant’s arguments, filed 08 June 2022, regarding the prior art rejection have been fully considered but they are not persuasive for the following reasons:
Applicant argues, see p. 10-12, that the claimed ranges of C, Mn, and Ni are narrow compared to the range of Eguchi and cites paragraphs from the instant specification pertaining to Applicant’s reason for the narrow ranges.  However, such arguments are insufficient to overcome the prima facie case of obviousness of overlapping ranges previously set forth in the Non-Final Office Action mailed 10 March 2022 because such arguments do not provide objective evidence of a criticality to the claimed ranges.  See MPEP §§ 2144.05 and 2145(I).  
Applicant argues, see p. 11, that the claimed ranges are sufficiently far removed from any specific examples disclosed in Eguchi.  However, prior art is not limited only to specific examples and are instead relevant for all they contain.  See MPEP § 2123.  In this regard, Eguchi teaches a range for each of the elements that overlap the instantly claimed ranges, as outlined above.  See MPEP § 2144.05.
Applicant argues, see p. 12, that the specific examples of Eguchi only includes one example (No. 5) in Table 3 where the yield strength is higher than 862 MPa and No. 5 does not have the claimed ratio of yield strength and ultimate tensile strength.  However, as outlined above, Eguchi generally teaches that the steel should have a yield strength of 110 ksi or more (i.e. about 758 MPa or more), which is an open ended range that overlaps the claimed range.  See MPEP § 2144.05.  As outlined above, Eguchi also teaches specific examples (No. 15 and No. 17 in Table 3) that have a yield strength very close to the claimed range, and the courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close.  See MPEP § 2144.05.    
Applicant argues, see p. 12, that Eguchi does not suggest or disclose a specific ratio between the yield strength and the ultimate tensile strength being a value lower than 0.93.  However, as outlined above, Eguchi teaches specific examples (No. 15 and No. 17 in Table 3) where the calculated ratio of the yield strength to ultimate tensile strength is 0.904 and 0.897, which overlaps the claimed ratio.  See MPEP § 2144.05.
Applicant argues, see p. 12-13, that Eguchi does not teach seamless steel tubes having good mechanical properties at subzero service temperatures.  However, it is noted that the features on which applicant relies (i.e. having good mechanical properties at subzero service temperatures) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145(VI).
Applicant argues, see p. 13, that the prior art does not show the claimed concentration ranges, yield strength, and ratio between yield strength and ultimate tensile strength to be a result-effective parameter, apparently to rebut the prima facie case of obviousness previously set forth in the Office Action mailed 10 March 2022 per MPEP § 2144.05(III)(C).  However, the argument does not clarify what parameter is considered to be the variable and what is considered to be the effect (other than a general statement that includes modifying nearly all of the parameters to result in obtaining the claimed seamless steel pipe).  In the interest of advancing prosecution, the disputed parameters (i.e. concentration ranges, yield strength, and ratio between yield strength and ultimate tensile strength) are addressed as follows:  
Regarding the parameter of concentration ranges: Generally, the courts have held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  See MPEP § 2144.05(II)(A).
Regarding the parameter of yield strength: Eguchi teaches this parameter in the teaching that the steel should have a desired high strength with a yield strength of 110 ksi or more (i.e. about 758 MPa or more) (Eguchi, paragraph 0080), which overlaps the claimed yield strength and supports that yield strength is considered an art recognized parameter.  See MPEP § 2144.05.  
Regarding the ratio between yield strength and ultimate tensile strength: As outlined above, the prior art of Eguchi includes specific examples (No. 15 and No. 17 in Table 3) where the calculated ratio of the yield strength to ultimate tensile strength is 0.904 and 0.897, which overlaps the claimed ratio.  See MPEP § 2144.05.  As the teachings of Eguchi meet the claimed limitation of this ratio, see MPEP § 2131.03, the prior art rejection outlined above does not include additional prior art recognizing the ratio of yield strength to ultimate tensile strength.  Eguchi does not explicitly specify the claimed ratio; however, the ratio of yield strength to ultimate tensile strength of commercially produced steel line pipe is known in the art to be about 0.81-0.85 as taught by Merwin (US PGPub. No. 2005/0087269, previously cited) in Fig. 3.  This prior art and this specific teaching was made of record but not relied upon in the Office Action mailed 10 March 2022.  
As each of the recited parameters (i.e. the results-effective variables, as argued) are an obvious variable (i.e. concentration range) or a parameter that is conventionally known in the art (i.e. yield strength and ratio of yield strength to ultimate tensile strength) as outlined above, the argument of these parameters being a results-effective variable is insufficient to overcome the prima facie case of obviousness set forth above.  See MPEP § 2144.05(III)(C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784